Opinion issued November 18, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00829-CR
                            ———————————
                       DEONDRE JOHNSON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                            Brazoria County, Texas
                        Trial Court Case No. 83751-CR


                          MEMORANDUM OPINION

      Appellant Deondre Johnson pleaded guilty to the offense of prohibited

substance/item in a correctional facility, a third-degree felony. See TEX. PENAL

CODE ANN. § 38.11(g). In accordance with Appellant’s plea-bargain agreement

with the State, the trial court found sufficient evidence to find Appellant guilty and
sentenced him to ten years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice.         The trial court ordered the sentence of

confinement suspended and placed Appellant on community supervision for eight

years.

         The State subsequently filed a petition for revocation of probated sentence,

alleging Appellant had committed thirteen violations of eight separate conditions

of his community supervision order. The State amended its petition to assert

thirty-two violations of thirteen separate conditions, but later abandoned eight of

those allegations, leaving twenty-four remaining allegations to which Appellant

pleaded not true. After a hearing, the trial court found twenty of the twenty-four

allegations true, revoked Appellant’s community supervision, and sentenced

Appellant to ten years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice. Appellant timely filed a notice of appeal.

         On appeal, Appellant’s appointed counsel filed a motion to withdraw, along

with a supporting brief, stating the record presents no reversible error. He asserts

the appeal is without merit and frivolous. See Anders v. California, 386 U.S. 738

(1967). Counsel’s brief meets the Anders requirements. The brief presents a

professional evaluation of the record and provides references to the record and

legal authority. Id. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. 1978). Counsel explains that after thoroughly reviewing the record, he


                                           2
is unable to advance any grounds of error warranting reversal. See Anders, 386

U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st

Dist.] 2006, no pet.). The State waived its right to file a response and Appellant

did not respond.1

      After conducting an independent review of the entire record in this appeal,

we conclude there is no reversible error in the record, there are no arguable

grounds for review, and the appeal is frivolous. See Anders, 386 U.S. at 744

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is frivolous); Garner v. State, 300

S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine whether

arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note

an appellant may challenge a holding that there are no arguable grounds for appeal

by filing a petition for discretionary review with the Texas Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.



1
      The documents filed in this Court indicate Appellant’s appointed counsel provided
      Appellant with a copy of the motion to withdraw and the Anders brief. At that
      time, appointed counsel advised Appellant he had a right to review the trial record
      at no expense and to prepare his own appellate brief. Counsel provided Appellant
      with the form required to obtain a free copy of the record and the address to which
      the form should be mailed.
                                           3
      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2   Attorney John C. Caldwell must immediately send Appellant the

notice required under Texas Rule of Appellate Procedure 6.5(c) and file a copy of

the notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           4